                                                                                                 FILED

                                                                                            09/24/2019

                                                                                        Clerk,. U.S. District Court
                                                                                          District of Montana
                IN THE UNITED STATES DISTRICT COURT                                        Great Faffs Division

                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                                        VIOLATION:
                                                                   7354465
              Plaintiff,                                           Location Code: M13

       vs.                                                         ORDER

  DAVID M. BLANCHARD,

              Defendant.


      Based upon the United States' motion to accept the defendant's payment of

a $30 fine and $30 processing fee for violation 7354465 (for a total of$60), and for

good cause shown, IT IS ORDERED that the $60 fine ($30 fine and $30

processing fee) paid by the defendant is accepted as a full adjudication of violation

7354465. IT IS FURTHER ORDERED that the initial appearance scheduled for

October 3, 2019, is VACATED.

      DATED this 24 th day of September, 2019.




                                         -----....
                    ,,,..,,-                .,·   /_,,.-,-··       )
               ,/                / /./· ,'-..t:,,.---r---
                                             ::Y /        - __,,-...-
                                                               /,----~-----
               '-,             _;;--        I                  -
                      --,C,c'.)ohhiohnston    · -
                             United States Magistrate Judge
